DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on October 26, 2021 has been entered.
The amendment of claims 16-18, 21-23, 25-31, and 33 has been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on October 26, 2021, with respect the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 103
Claim(s) 16-22, 24-27, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thramann (U.S. Patent No. 9,589,433), in view of Buehler (U.S. PGPub No. et al. (U.S. PGPub No. 2014/0072170), and further in view of Nguyen et al. (US 2009/0055205 A1), hereinafter referred to as Thramann, Buehler, Zhang, and Nguyen respectively.
Regarding claims 16, 21, and 26, Thramann teaches a security system, method, and non-transitory computer readable medium storing a security program causing a computer to perform a security process (Thramann Abstract: “an anti-theft self-checkout system to facilitate theft detection”), comprising: 
a memory storing instructions; and one or more processors coupled to the memory, wherein the one or more processors are configured to execute the instructions (Thramann col. 2, lines 32-67: “the system provides a processor, a memory, a scanner, an image detector, and a post-purchase location … The memory contains instructions for causing the processor, image detector, and the like to operate … the memory operatively coupled to the processor”) to: 
acquire input image information on an image taken of a person in the store, the input image information representing a product shelf and the person in front of the product shelf (Thramann Fig. 1; Thramann col. 4, lines 1-3: “the technology described herein may be used for other anti-theft devices, such as, retail store aisles, open markets”; Thramann col. 5, lines 32-67: “includes at least one imaging detection and tracking (IDT) system … The IDT system 200 would image and track the motion of the arm through the field of view 202 … The IDT system 200 may track visible portions of the customer’s arm”; Thramann col. 4 lines 13-41: “The devices operatively coupled to the processor 10 include, for example, a pre-purchase product placement location 102, a scanner 104, a post-purchase product placement location 106, a graphical user interface 108, a card swiper 110, a monetary receptacle 112, and a scale 114. The pre-purchase product placement location may be a shelf, table, or the like capable of holding items or containers for items that conventional shoppers may use” – based on Fig. 1, the customer has to stand in front for the arm to be in the camera’s field of view & Thramann col. 6 lines 17-50: “the pre-purchase product location 102 may be a store location, such as a 
track an action of a hand of the person based on the input image information (Thramann col. 5, lines 32-67 as discussed above. The IDT system tracks the customer’s arm. Thramann col. 5 lines 56-59 further teaches that an RGB camera and depth sensor are used to track multiple items, e.g., multiple limbs of a single individual, the same limb from multiple individuals, or multiple limbs from multiple individuals, or a combination thereof. Also see Thramann col. 7, lines 21-24: “if IDT system 200 is tracking a customer’s arm and hand in a field of view, the IDT system 200 may have an anatomical database indicative of the average person’s range of skeletal movement”); 
determine a suspicious action based on the movement of the tracked action of the hand (Thramann col. 6, lines 39-43: “detect suspicious behavior”; Thramann col. 7, lines 53-55: “flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann Abstract: “A processor compares the actual movement to a database of movements and generates a movement violation signal based on the comparison”; Thramann col. 8, line 20-col. 9, line 20: “The database may have movements that are correlated to unwanted behaviors, such as, theft. For example, if a hand is tracked from a customer to the pre-purchase product location, across the scanner, and to the post-purchase product location, the processor may search the database for the related movement sequence”); and
output alert information based on the determined suspicious action (Thramann Fig. 3: after determining that the tracked motion of the objects is indicative of suspicious behavior including theft (step 58, described in col. 7, lines 63-65), the system provides an alert or lock the Thramann col. 8, lines 34-39: “cause the processor to send an alert to a security office or individual”).
However, Thramann does not appear to explicitly teach acquiring image information on a state in a store and outputting warning information based on the state in the store.
Pertaining to the same field of endeavor, Buehler teaches acquiring image information on a state in a store and outputting warning information based on the state in the store (Buehler ¶0013: “the invention provides a method for detecting conditions within a environment. The method includes receiving image signals representing at least a portion of the environment and identifying objects represented within the image signals. The method also includes receiving non-video data representing events occurring in the environment and generating an alert based on the identified objects and the events”; Buehler ¶0045: “additional data can be added to the display, such as coloring to represent crowd density or a preferred path, to further facilitate quick movement of the park personnel to particular locations”).
Thramann and Buehler are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann) to monitor the store status (as taught by Buehler) because the combination generates alerts based on both the identified objects and events occurring in the environment (Buehler ¶0013).
However, Thramann, in view of Buehler, does not appear to explicitly teach determining a suspicious action based on a degree of congestion in the store and changing a threshold for determining the suspicious action based on the degree of congestion in the store.
Pertaining to the same field of endeavor, Zhang teaches changing a threshold for determining the suspicious action based on a degree of congestion in the store (Zhang ¶0062: “The video surveillance system may be configured to detect and monitor human crowd activities in video streams. The video surveillance system 101 may be used in a variety of applications 
Thramann, in view of Buehler, and Zhang, are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method that monitor the store status (as taught by Thramann, in view of Buehler) to determine suspicious activities based on the store congestion (as taught by Zhang) because the combination provides more accurate detection and counting in various crowded scenarios (Zhang ¶0009 & ¶0097).
The prior art of record further teaches using a threshold for determining the suspicious action based on the action of the hand and degree of congestion in the store (Thramann col. 7, lines 53-55 discussed above; Zhang ¶0097: “Based on the crowd density measures for each video frame, one can detect many crowd related … FIG. 9 illustrates an exemplary method of how to define and detect a crowded area. Block 901 illustrates how to define a crowd region event. The user may first select a region of interest on the image (e.g., within the image space). Next, some crowd density threshold may be used to determine how much crowd is of interest. The thresholds may be the number of person within a certain radius of area. Hysteresis thresholds may be used for more robust performance … For a new video frame input, block 902 looks through all the detected human targets to see if it belongs to a crowd region, then block 903 checks all the crowd regions to update their status”).
However, the prior art of record does not appear to explicitly teach changing the said threshold.
Pertaining to the same field of endeavor, Nguyen teaches changing the threshold (Nguyen ¶0182: “The threshold(s) may be dynamically adjustable, e.g., to prevent re-ranking processes from being initiated too frequently when a gaming establishment is busy”).


Regarding claims 17, 22, and 27, Thramann, in view of Buehler, Zhang and Nguyen, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the one or more processors are further configured to execute the instructions to track an action of putting a product in a place other than a predetermined place, and wherein the predetermined place is a shopping basket or a cart (Thramann col. 4, lines 42-67: “The post-purchase location 106 may be a bag, table, shopping cart, or carrying container as are conventionally available at retail and grocery outlets”; Thramann col. 7, lines 45-55: “The IDT system 200 may estimate the predicted motion of the limb and/or product as it move between the pre and post purchase product locations and flag suspicious activity when the tracked limb deviates by a certain percentage from the expected or estimated path”; Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like” – the expected path of motion corresponds to the post-purchase location, e.g., bag, table, cart, etc. and suspicious activities correspond to the motion paths outside of the expected/estimated path, other than the post-purchase locations, e.g., pockets, clothing, etc.). 

claims 18, Thramann, in view of Buehler, Zhang and Nguyen, teaches the security system according to claim 17, wherein the one or more processors are further configured to execute the instructions to track the action of putting the product in a pocket of clothes worn by the person (Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like”; Thramann Fig. 3: see step 58, as described in col. 7, lines 63-65). 

Regarding claims 19, 24, and 29, Thramann, in view of Buehler, Zhang and Nguyen, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the one or more processors are further configured to execute the instructions to: record the suspicious action; and output the recorded suspicious action (Thramann Fig. 3: after determining that the tracked motion of the objects is indicative of suspicious behavior including theft (step 58, described in col. 7, lines 63-65), the system provides an alert or lock the station. Thramann col. 8, lines 34-39: “cause the processor to send an alert to a security office or individual”). 

Regarding claims 20, 25, and 30, Thramann, in view of Buehler, Zhang and Nguyen, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the one or more processors are further configured to execute the instructions to: 
set a level of the suspicious action according to the content of the suspicious action (Thramann col. 7, lines 45-55: “The IDT system 200 may estimate the predicted motion of the limb and/or product as it move between the pre and post purchase product locations and flag 
output the suspicious action corresponding to a new level higher than a predetermined level (Thramann col. 7, lines 45-55 as discussed above – flags the detected motion as a suspicious activity when outside of the predetermined motion. Also see Thramann col. 9 lines 21-49: “If a first predetermined number of un-allowed (or not allowed) movements are detected, the technology of the present application may provide a second weight difference less than the first weight difference at which a violation signal is generated. If a second predetermined number of un-allowed (or not allowed) movements are detected, where the second predetermined number is greater than the first predetermined number, a third weight difference less than the second weight difference may be provided at which a violation signal is generated. This can be provided for any number of predefined un-allowed (or not allowed) movements” – compares to a predetermined threshold and generates a violation signal when the number exceeds the threshold). 

Regarding claims 31, 32, and 33, Thramann, in view of Buehler, Zhang and Nguyen, teaches the security system, method, and non-transitory computer readable medium according to claims 16, 21, and 26, wherein the one or more processors are further configured to execute the instructions to output the warning information based on the state in the store occurs before determining the suspicious action (Buehler ¶0010: “In cases where so-called ‘dead-zones’ exist within a monitored environment, current and future positions of the objects and/or people can be predicted using relationships among the cameras, the RFID transmitters, and through analysis of historical data … when triggered, these rules initiate alarms indicating unwanted or suspicious behavior” – the environment is monitored first before analyzing and identifying suspicious activity; Buehler ¶0012: “the system also includes a geographic information services module for rendering visual representations of the environment … can be annotated with color, Buehler ¶0013: “the invention provides a method for detecting conditions within a environment”; Buehler ¶0082: “it is also valuable to know if an alert condition was triggered at some time in the past. By storing meta-data regarding the POS, EAS, RFID and video data, the system can scan the stored data retroactively, and the same algorithms can be applied as used in the real-time case to search for suspicious events that occurred in the past”).

Claim(s) 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thramann (U.S. Patent No. 9,589,433), in view of Buehler (U.S. PGPub No. 2007/0182818), Zhang et al. (U.S. PGPub No. 2014/0072170), Nguyen et al. (US 2009/0055205 A1), and further in view of Givon (U.S. PGPub No. 2014/0347479), hereinafter referred to as Thramann, Buehler, Zhang, Nguyen, and Givon, respectively.
Regarding claims 23, and 28, Thramann, in view of Buehler, Zhang and Nguyen, teaches the security method, and non-transitory computer readable medium according to claims 21, and 26, wherein tracking the action of the hand comprises tracking an action of putting the product in a pocket of clothes worn by the person (Thramann col. 7, line 56-col. 8, line 19: “Other motion that may be indicative of suspicious behavior includes hand motion indicative of, for example, palming an object, multiple limbs moving in the field of view indicating a change of one item for another, a change in the overall bulkiness of a customer's clothing, a bulge in a pocket, or the like”; Thramann Fig. 3: see step 58, as described in col. 7, lines 63-65). 
However, Thramann, in view of Buehler, Zhang and Nguyen, does not appear to explicitly teach tracking an action of putting money in a pocket of clothes worn by the person.
Pertaining to the same field of endeavor, Givon teaches tracking an action of putting money in a pocket of clothes worn by the person (Givon ¶0129: “The system may then extrapolate biometric profiles of detected humans (static and/or dynamic) and compare the extrapolated profiles to reference suspicious/interesting/normal profiles stored in an associated Givon ¶0131-¶0132: “examples of known methods for stealing from retail establishments are presented below … The cashier scans an item at less than its listed price, collects the full amount, and steals the extra money”; Givon ¶0134: “Detecting cash from the cash drawer moved to anywhere other than the customer’s hand or counter”).
Thramann, in view of Buehler, Zhang and Nguyen, and Givon are considered to be analogous art because they are directed to image processing for detecting and monitoring objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-theft device and method (as taught by Thramann, in view of Buehler, Zhang and Nguyen) to detect money theft (as taught by Givon) because the combination not only detects fraudulent customers, but also employees who have access to the cash in the cash register (Givon ¶0131-¶0141).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667